Title: To James Madison from James Beatty, 25 February 1819
From: Beatty, James
To: Madison, James


Sir,
Balto. 25th. February, 1819
Your favor of 23d is received, and I now hand you a Sample of the wheat, and have shipped the Box out of which it was taken; on board of the Schooner Delight, Captain Falconer, bound to Fredericksburg; to the care of W S Stone Esqur., which Vessel will Sail to Morrow Evening. It will allways afford me pleasure to be serviceable to you, with great respect I am, Sir, Yr. Obt Servt
JAs. Beatty
